TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00255-CV



              Gladiator Energy Services, LLC and Murray Acuff, Appellants

                                              v.

                          Stuart Petroleum Testers, Inc., Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
        NO. C2014-0337A, HONORABLE DON R. BURGESS, JUDGE PRESIDING



                                            ORDER

PER CURIAM

              We deny appellee’s motion for a temporary injunction.



              It is ordered May 15, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose